DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 11/23/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-16 are currently under examination. Claim 2 is cancelled.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2017-071980, filed 03/31/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The claim rejections of claim 10 under 35 USC 112(a) or first paragraph are withdrawn in view of applicant’s arguments (on pages 8-9) and/or amendments.
The claim rejections of claim 1-15 under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on pages 8-9) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 11/23/2020 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims 1, 15 and 16 with subject matter from originally filed claim 2. Applicant argues (on pages 9-10) that the reference of record Gabbert does not first motion information of a right ventricular outflow tract, which is an outflow tract of the right ventricle, by using second motion information of a site that is selected from at least one of a crista supraventricularis and an aortic valve," and none of the other references of record.
In response, the examiner has described the teachings of Dow with the determination of the RVOT and its dynamic determination with a dynamic 3D imaging analysis therefore teaching the time series of 3D images as known in the art ([0003] using “spatial-temporal image analysis”, [0027] evaluate the fetal heart dynamically (in pseudo real-time) therefore teaching the determination of the motion of the RVOT which is characterized by using 3 landmarks as taught by Gabbert and with the delineation of the RVOT utilizing 3D echocardiography in real time as taught by Knight with corrections for RVOT for the volume changes over time as taught by Gabbert (p.1723 col.1 ¶ RESULTS “major manual corrections were necessary in the basal regions near the tricuspid and pulmonary valve” for “volume changes over time can be analyzed for the RV and RVOT on the pumping heart”) therefore reading on performing corrections based on references points as taught by Gabbert (Fig.5 and p.1721 col.2 2nd ¶ “The three suitable anatomical landmark points are the crista supraventricularis (P1), septomarginal trabeculation (P2), and the starting point of apex trabeculations (P3)) wherein the basal plan is perpendicular to the blood flow and wherein the definition of the RVOT is defined by these three landmarks (p.1726 col.1 1st ¶ “The definitions of landmarks that define the RVOT were carefully chosen from anatomical aspects” within a 4D situation). Therefore, the correction of the determination of the volume information related to the RVOT is performed using the landmarks as defined by Gabbert, these landmarks motion information defining therefore second motion information.
Therefore Applicant’s arguments directed to claims 1 and 15 and 16 are found not persuasive. The examiner will therefore modify the claims rejections of claim 1, 15 and 16 from previous Office Action with grounds of rejection from the claim 2 and with clarifications of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections have been modified in view of applicant’s amendments.
Claims 1, 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (USPN 20120123267 A1; Pub.Date 05/17/2012; Fil.Date 06/02/2010) in view of Knight et al. (2015 J. Am. Soc. Echocardiogr. 28:363-74; Pub.Date 2015) and in view of Gabbert et al. (2013 Mag. Res. In Med. 70:1718-1727; Pub.Date 2013).
Regarding claim 1 and 15, Dow teaches the use of a system and method to use it (Title and abstract) based on ultrasonic imaging technology for cardiac diagnosis (Title and abstract) with a processing circuitry (Fig.1 10B), therefore teaching an ultrasound diagnosis apparatus comprising processing circuity or medical image processing apparatus comprising a processing circuitry, with Dow also teaching the processing circuitry configured to obtain volume data corresponding to at least one cardiac cycle and being taken of a region including a right ventricle of a patient (abstract with 3D data sets with echo signals acquired representative of the heart cycle, [0017] B-mode/Doppler mode imaging and Fig.9 image of heart in 3D/gated 3D data set of fetal heart with looped heart during the heart cycle, and [0026] Fig.7 with 3D images of each subvolume including the right ventricle), estimate motion information of a tissue in the region by using the volume data ([0017] B-mode/Doppler data set used for Fig.2 and [0008] for imaging the motion of the heart muscle/tissue [0019]-[0020] “real-time three dimensional images and processed with a motion estimator 40 producing a signal representative of motion at the designated location” and Fig.2 changing positions of the opposites heart wall 12 or 14 according to the heart cycling pattern reading on a difference of positions with [0022] differentiation of the signal with time for changes indicative of motion); [...correct first motion information of a right ventricular outflow tract, which is an outflow tract of the right ventricle, by using second motion information of a site that is selected from at least one of a crista supraventricularis and an aortic valve...] calculate at least one selected of wall motion information and volume information related to the right ventricle, on a basis of the motion information of the tissue ([0003] time series of 3D image data sets with the temporal dynamics of fetal blood flow have been addressed by a technique called "spatial-temporal image correlation,"  “to locate outflow tracts of the heart during the heart cycle” as being calculated on the basis of the motion information of the right ventricle as in [0022] and [0026]-[0027] reading on volume information and with [0020] and Fig.2 with the determination of motion of opposite walls for reading on wall motion information) and output the calculated information ([0028] outputting 3D images of the sub-region or full region with also outputting the results of wall motion information as in Fig.2).
correct first motion information of a right ventricular outflow tract, which is an outflow tract of the right ventricle, by using second motion information of a site that is selected from at least one of a crista supraventricularis and an aortic valve as in claim 1 and claim 15.
However, Knight teaches within the same field of endeavor of diagnostic of cardiac tissue using 3D echocardiography (Title and abstract) the quantification of the right ventricular volumes (abstracts) including the right ventricular outflow tract (RVOT or infundibulum) (p.362 col.2 last ¶ 3DE to p.363 col.1 1st ¶ 3D echocardiography of the RVOT and Fig.1) wherein the identification of the endocardium borders are performed manually with assistance of the processing (p.363 col.1 2nd – 3rd ¶ borders traced in four chamber basal sagittal and coronal views, with software forcing operator tracing and processing performing correction, and assisting with RVOT delineation with the insertion point of the RV myocardium at the interventricular septum). Additionally Gabbert teaches within the same field of endeavor of determining the volume of the right ventricle and its outflow tract for diagnosis (Title and abstract) what is defining the right ventricular outflow tract RVOT as described in 3D by the volume with a basal surface including the crista supraventricularis (Fig.5 and p.1721 col.2 2nd ¶ “The three suitable anatomical landmark points are the crista supraventricularis (P1), septomarginal trabeculation (P2), and the starting point of apex trabeculations (P3)) wherein the basal plan is perpendicular to the blood flow and wherein the definition of the RVOT is defined by these three landmarks (p.1726 col.1 1st ¶ “The definitions of landmarks that define the RVOT were carefully chosen from anatomical aspects” within a 4D situation) including the crista supraventricularis, which therefore one of ordinary skill in the art would recognize as obvious to determine the dynamic or motion information of the RVOT through time series as defined by Dow as previously discussed as being assessed or corrected by the dynamic assessment of these landmarks as presented by Gabbert (p.1726 col.1-col.2 ¶ APPENDIX: CALCULATIONS using equation (4) for determining the dynamic of the surface defining the RVOT) . The examiner takes note also that the crista supraventricularis is placed in 

    PNG
    media_image1.png
    368
    320
    media_image1.png
    Greyscale

Gabbert is therefore teaching a processor determining automatically the 4D or dynamic contours of the RVOT for the determination of its volume from 3D imaging data with contour corrections (Fig.5 including the crista supraventricularis and the pulmonary valve and Fig. 7 and p.1722-1723 ¶ Data analysis and ¶ Results for automated analysis for contour corrections and Fig.8 p.1724 col.1 Results and p.1726 col.1 1st ¶ and col.1-col.2 ¶ APPENDIX: CALCULATIONS using equation (4) for determining the dynamic of the surface defining the RVOT). Therefore Knight and Gabbert teaches the correction and determination of the RVOT volume with correct first motion information of a right ventricular outflow tract, which is an outflow tract of the right ventricle, by using second motion information of a site that is selected from at least one of a crista supraventricularis and an aortic valve as claimed.
correct first motion information of a right ventricular outflow tract, which is an outflow tract of the right ventricle, by using second motion information of a site that is selected from at least one of a crista supraventricularis and an aortic valve, since one of ordinary skill in the art would recognize that performing correction within the 3D echocardiography of the fetal heart using a reference point or site of the right ventricle myocardium at the interventricular septum was known in the art as taught by Knight and using a reference point or site of the right ventricle myocardium as the crista supraventricularis or an aortic valve at the interventricular septum was known in the art as taught by Gabbert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Dow and Knight teach the use of 3D echocardiography for assessing the right ventricle volumes for diagnosis imaging and since Dow and Gabbert teach imaging and assessing the right ventricle volumes for diagnosis imaging. The motivation would have been to ideally provide a correction to the incomplete visual analysis of the RVOT, as suggested by Knight (p.371 col.1 1st ¶ and Fig.1) and to ideally provide a complete and more precise analysis of the RVOT, as suggested by Gabbert (Fig.5 and Fig.7 for time variation of RVOT using contour determination). 
Regarding claim 16, the Examiner notes that the claimed method is directed to a method for the apparatus of claims 1 and 15 with the structures and functional limitations corresponding to the method steps of claim 16. The claim 16 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding the dependent claims 3-14, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Dow, Knight and Gabbert.
Regarding claim 3, Knight teaches the correction of the contour of the RVOT and Gabbert also teaches the use of the processing for determining the contours of the RVOT with the 3D images acquired (Fig.5 including the crista supraventricularis and the pulmonary valve and Fig. 7 
Regarding claim 4, Gabbert as previously discussed described the determination of the basal surface of the RVOT including several points (Fig.5 p.1721 col.2 2nd ¶ “The three suitable anatomical landmark points are the crista supraventricularis (P1), septomarginal trabeculation (P2), and the starting point of apex trabeculations (P3)) wherein the starting point of apex trabeculations is considered as an extrapolation point for the contour determination therefore reading on correcting the first motion information by using a spatial extrapolation process.
Regarding claim 5, Gabbert teaches as discussed above the determination of the variation of the RVOT with time (Fig.7) with Dow teaching as discussed above the calculation of motions of the opposites walls (Fig.2 changing positions of the opposites heart wall 12 or 14 according to the heart cycling pattern reading on a difference of positions) therefore teaching the determination of the relative position of the crista supraventricularis and the pulmonary valve in order to determine the RVOT volume at the different times and utilizing difference calculations between information to assess volume, therefore while using corrections as previously discussed above, implicitly reading on the processing circuitry calculates corrected motion information used for correcting the first motion information, based on the difference between the relative positions of the landmarks and the RVOT walls therefore between the first and the second motion information as claimed.

Regarding claim 7, Gabbert teaches using the crista supraventricularis as part of the basal surface of the RVOT volume (Fig.5) and the pulmonary valve surface and annulus the top surface of the RVOT surface using the extrapolation of center of mass position for the determination of the cavities (p.1720 col.1 1st ¶ If the extrapolated center-of-mass position falls onto a voxel with an intensity below the contour threshold, the voxel above the contour threshold closest distance to the extrapolated position point is used as update) therefore reading on when the site is a crista supraventricularis, the processing circuitry calculates third motion information of one point of the right ventricular outflow tract on a pulmonary valve level by performing an extrapolation process while using the second motion information and further calculates fourth motion information of another point of the right ventricular outflow tract on the pulmonary valve level by performing an extrapolation process while using the calculated third motion information.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Dow, Knight and Gabbert, with when the site is a crista supraventricularis, the processing circuitry calculates third motion information of one point of the right ventricular outflow tract on a pulmonary valve level by performing an extrapolation process while using the second motion information and further calculates fourth motion information of another point of the right ventricular outflow tract on the pulmonary valve level by performing an extrapolation process while using the calculated third motion information, since one of ordinary skill in the art would recognize that performing correction within the 3D echocardiography of the fetal heart utilizing extrapolation of point during different cardiac phases for the determination of the RVOT volume was known in the art as taught by Gabbert. One of ordinary skill in the art would have expected that this modification could have st ¶ and Fig.1) and to ideally provide a complete and more precise analysis of the RVOT, as suggested by Gabbert (Fig.5 and Fig.7 for time variation of RVOT using contour determination). 
Regarding claim 8, similarly to claim 7, Gabbert teaches the use of the corrections as for the pulmonary valve for the volume changes of RVOT (p.1723 col.1 2nd -3rd ¶), wherein the motion of the pulmonary valve is shared by the motion of the aortic valve via the common septum wall in between them as commonly known in the art of  anatomical description of the heart and Gabbert teaches the use of extrapolating points for defining the motion of the top and basal surface of the volume of the RVOT for analysis the volume-time dependence of the RVOT during cardiac phases (Fig.7 and p.1720 col.1 1st ¶ ) therefore teaching, when the site is an aortic valve, performing an extrapolation process that uses the first motion information at one point of the right ventricular outflow tract on a pulmonary valve level and the second motion information of an annulus site of the aortic valve, the processing circuitry calculates third motion information of another point on a circumference on the pulmonary valve level and by performing an extrapolation process that uses the first motion information and the third motion information on the pulmonary valve level that were calculated (top of the RVOT volume) and the processing circuitry calculates fourth motion information of each of points on a circumference of the right ventricular outflow tract on a crista supraventricularis (Gabbert Fig.5 with contour corrections).
Regarding claim 9, Gabbert teaches the determination of the RVOT with time (Fig.5) which read on the analysis of the variation of the volume with time therefore reading on the determination of the rate of change in time for the different characteristic length associated with the volume of the RVOT such as the diameter of the basal surface of the RVOT such as linking the crista 
Regarding claim 10, Gabbert teaches the comparison of manual and automatic contour corrections for the determination of the RVOT with time (Fig.7 and Fig. 8) as discussed above teaching comparison of the magnitude of the first and second motion information with the determination of the RVOT volume being performed with the contour corrections including the crista supraventricularis for the basal surface of the RVOT volume and the pulmonary valve points for the top surface of the RVOT volume, therefore performing a comparison of the motion of these points for the corrections for the RVOT volume determinations. Since Gabbert teaches the validation of the custom software for the determination of the contour corrections relative to the manual corrections (p.1723 ¶ Results 2nd ¶), it would have been obvious for one of ordinary skill in the art to have checked the motion of the different points of the different contours to assess their magnitude relative to the magnitude of change of the total volume in order to validate the corrections such if the magnitude of the contour corrections exceeded thresholds relative to the first motion information/RVOT volume, additional corrections would be necessary to correct the second motion information (contour correction for the different sites) therefore teaching when the magnitude of the first motion information is larger, the processing circuitry arranges the corrected motion information to be zero, and when the magnitude of the first motion information is smaller, the processing circuitry adjusts the corrected motion information based on the magnitude of the first motion information and the magnitude of the second motion information as claimed.
st ¶) with the use of the pulmonary valve for the top of the RVOT volume with the determination of the short and long axis for the annulus (Fig.7 and p.1721 col.1 1st ¶) and therefore one of ordinary skill in the art would recognize the annulus of any valve as being part of the valve and participating to the global volume of the blood influx or outflux from the difference chambers or the heart such as the RVOT with the pulmonary valve. As commonly known in the field of anatomical description of the heart valves, the aortic valve and the pulmonary valve are known to share a portion of the interventricular septum and one of ordinary skill in the art would understand that this region is following the motion of both aortic and pulmonary valves thus having the similar motion patterns reading on the processing circuitry calculating motion information of the set annulus site of the aortic valve by performing a process including a pattern matching process. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Dow, Knight and Gabbert, with the processing circuitry  to set the annulus site of the aortic valve with the processing circuitry calculating motion information of the set annulus site of the aortic valve by performing a process including a pattern matching process, since one of ordinary skill in the art would recognize that performing correction within the 3D echocardiography of the fetal heart utilizing motion of the annulus of the pulmonary valve for the determination of the RVOT volume was known in the art as taught by Gabbert and since the motion of the pulmonary valve is the same that the annulus of the aortic valve as sharing the same cardiac interventricular wall as taught by Gabbert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Dow and Knight teach the use of 3D echocardiography for assessing the right ventricle volumes for diagnosis imaging and since Dow and Gabbert teach imaging and assessing the right ventricle volumes for diagnosis imaging. The motivation would have been to 
Regarding claim 12, as previously discussed, one ordinary skill in the art would have considered and use for contour correction of the imaging the correction for the top and tubular side of the RVOT based on the common tissue of the interventricular septum including the reference region in common with the aortic valve and with the pulmonary valve as defined by their corresponding annulus as presenting the same motion information corresponding to the RVOT volume with time as presented by Knight and Gabbert with the common knowledge from the anatomy of the heart and cardiac valves as reported in the above Figure from Wikipedia, which therefore reads on the processing circuitry uses, as the second motion information, a motion information component in a blood vessel axial direction of an aorta with respect to the annulus site of the aortic valve as claimed.
Regarding claim 13, as previously discussed with Gabbert, the total volume of the RVOT is defined by the myocardial walls as side walls and by the basal surface passing through the crista supraventricularis and the top surface defined by the pulmonary valve with a common tissue point in between both valves within the common tissue at the interventricular septum tissue therefore providing the same motion for the changes with time of the RVOT volume, therefore using the crista supraventricularis and the aortic valve as sites with the second motion information being determined by combining the motion information from the crista supraventricularis and motion information of both crista supraventricularis and aortic valve for determining by correcting the volume of RVOT therefore reading on when the crista supraventricularis and the aortic-valve are used as the site, the processing circuitry calculates the second motion information by combining together motion information obtained from the crista supraventricularis and motion information obtained from the aortic valve as claimed.
Regarding claim 14, Gabber teaches that the determination of the RVOT is performed with contour corrections either manually or automatically with the presence of a bias on the results .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (USPTO 20130184570 A1; 07/18/2013; Fil.Date 07/19/2012) teaches within the field of endeavor of diagnostic imaging of cardiac tissue (Title and abstract) the method of determination of the contour of object such as cardiac ventricle with correction of the moving object (abstract and Figs.1, 5, 8 applied to times series images ([0052] utilizing a frame difference method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            /MICHAEL J TSAI/Primary Examiner, Art Unit 3785